                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 DAVID MICHAEL KILLINGSWORTH,                    :
    Petitioner,                                  :
                                                 :
 v.                                              :
                                                 :          CIVIL ACTION 1:15-00537-KD-B
 LEE POSEY DANIELS,                              :
     Respondent.                                 :

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated January 9, 2019 is ADOPTED as the opinion of this Court. Accordingly, it is

ORDERED that Petitioner Killingsworth’s habeas petition is DISMISSED with prejudice as time-

barred. It is further ORDERED that Petitioner Killingsworth is not entitled to a Certificate of

Appealability and is not entitled to proceed in forma pauperis on appeal.


       DONE and ORDERED this the 11th day of February 2019.


                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
